Name: 97/682/EC: Commission Decision of 14 October 1997 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1998
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  EU finance;  economic policy
 Date Published: 1997-10-18

 Avis juridique important|31997D068297/682/EC: Commission Decision of 14 October 1997 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1998 Official Journal L 286 , 18/10/1997 P. 0013 - 0013COMMISSION DECISION of 14 October 1997 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1998 (97/682/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 32 thereof,Whereas in drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community for 1998, both the interest of each programme for the Community and the volume of available approximations must be taken into account;Whereas Denmark has supplied the Commission with all the information enabling it to assess the interest for the Community of providing a financial contribution to the programme for 1998;Whereas the programme on the list set out in this Decision will have to be approved individually at a later date;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The programme listed in the Annex hereto shall qualify for a financial contribution from the Community in 1998.2. For the programme referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in the Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.ANNEX >TABLE>